DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Election/Restrictions
Amended claims 63 and 64, directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant amended claims 63 and 64 to no longer encompass the elected subject matter, which was Group I, a genetically modified animal.  As amended claims 63 and 64 are now directed to a method of producing a genetically modified rodent which is the subject matter of non-elected group III.  As such, the invention is independent for reasons previously set forth in the restriction requirement dated 12/10/2019.
Newly recited claim 65 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claim 41 is directed to 
Accordingly, claims 65 are now withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Claims 1, 4-8, 20, 37, 38, 58-60, 63, 64, and 66-71 are under consideration in this office action.

Withdrawn Rejections/Objections
The rejection of claim 4, under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, is withdrawn.  Applicant’s argument is found persuasive.
The rejection of claims 1, 2, 4-8, 12, 15, 16, 20, 37, 38, and 58-64, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  The amendment to the claims overcome the enablement rejection of record.
The rejection of claims 1, 2, 4, 5, 8, 12, 15, 16, 20, 37, 38, 58, 59, 61, and 62,  under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism, is withdrawn.  The amendments to the claims overcome this rejection.
  The rejection of claim(s) 63 and 64, under 35 U.S.C. 102(a)(1) as being anticipated by Tsao (Tsao et al. PNAS 101(52):18159-18164, 2004), is withdrawn.  Applicant amended these claims to now encompass non-elected subject matter.  As such, these claims have been withdrawn and therefore the rejection is being withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified, non-human mammal whose genome comprises a nucleic acid encoding a chimeric TIM-3 protein comprising a humanized TIM-3 extracellular region and an endogenous TIM-3 cytoplasmic region, wherein the nucleic acid encoding the chimeric TIM-3 protein is operably linked to the endogenous TIM-3 promoter, where the mammal expression the chimeric TIM-3 protein, and wherein the mammal is a mouse, rate, or non-human primate, does not reasonably provide enablement for a genetically modified, non-human mammal whose genome comprises a nucleic acid encoding a chimeric TIM-3 protein comprising a humanized TIM-3 extracellular region and an endogenous cytoplasmic region from any endogenous protein.  The specification does not enable make and use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of the Invention:  The claimed invention encompasses a genetically modified non-human animal comprising in its genome a sequence encoding a human TIM-3.  The claimed non-human animal is intended humanized animal model for drug screening compounds that interact with human TIM-3, test agonistic or antagonistic properties of compounds anti-human TIM-3 antibodies, among others.
Breadth of the Claims:  The claims are fairly narrowly claims.  However, in regarding to the chimeric TIM-3, claim 1 recites, “the chimeric TIM-3 comprises a humanized TIM-3 extracellular region and an endogenous cytoplasmic region”.  The claims does not specify the origin of the endogenous cytoplasmic region.  As such the breadth of the cytoplasmic region in claim 1 encompasses a cytoplasmic region from any protein endogenous to the claimed mammal.  
Specification Guidance:  While the specification generally contemplates a genetically modified non-human animal comprising an exogenous chimeric TIM-3 nucleic acid sequences, the specification provides specific guidance to much narrower embodiments.  In particular it describes replacing the nucleic acid encoding the extracellular domain of the endogenous TIM-3 with the corresponding nucleic acid coding sequence for the human TIM-3 extracellular domain.  Because human TIM-3 and non-human TIM-3 sequence, in many cases, are different, antibodies that bind to human TIM-3 will not have the same binding affinity with non-human TIM-3 or have the same effects to non-human TIM-3.  Therefore, the genetically modified animal having a human or a humanized extracellular region can be used to better evaluate the effects of anti-human TIM-3 antibodies in an animal model.  The specification describes that genetically modified, non-human animal may comprise a nucleic acid encoding the endogenous TIM-3 transmembrane domain and/or cytoplasmic region. Advantages to using the endogenous TIM-3 transmembrane domain and/or cytoplasmic region once a TIM-3 ligand or anti-TIM-3 antibody binds to TIM-3, proper extracellular signaling into the cell and initiation of downstream pathways can occur.  A human or humanized transmembrane domain and/cytoplasmic region may not function properly in non-human animal cells (pp. 32, line 1, line to p. 35, line 14).
Regarding the intended use of the claimed genetically modified animal, the specification teaches that replacement of non-human genes in a non-human animal with homologous or orthologous human genes or human sequences, at the endogenous non-human locus and under control of endogenous and/or regulatory elements, can result in a non-human animal with qualities and characteristics that may be substantially 
So while the specification provides specific guidance to a chimeric TIM-3 comprising a humanized TIM-3 extracellular region, an endogenous TIM-3 transmembrane region, and an endogenous TIM-3 cytoplasmic region, the specification does not provide specification guidance to a chimeric TIM-3 comprising a humanized TIM-3 extracellular region, and a transmembrane and cytoplasmic region from any 
Regarding the use of a human TIM-3 cytosolic region as recited in claim 66, again the specification fails to provide specific guidance to the use of these embodiments.  While one of ordinary skill in the art could make this embodiment, the specification teaches and art teach that this will not predictably function as a TIM-3 molecule in the non-human mammal because the signaling and downstream pathways will not be predictably activated.  Thus the specification teaches that this embodiment is not enabled.
State of the Art:  Consistent with the teachings of the art, it is well established that not all transmembrane domains and cytoplasmic proteins from any protein endogenous to the claimed mammal will results in predictably transmembrane and cytosolic activation and signaling in a cell.  Thus, as taught by the specification, the established, well known art teaches a great deal of unpredictability in using a chimeric TIM-3 comprising a humanized extracellular region with a transmembrane and cytosolic region from any protein endogenous to the claimed mammal.
The breadth of the claims continued to lack enablement. The claims broadly encompass the use of a transmembrane and cytosolic region from any proteins that is endogenous to the claimed mammal.  However, the specification solely provides specific guidance to a much narrow chimeric TIM-3 comprising a humanized TIM-3 
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.


Allowable Subject Matter
Claims 1, 4-8, 20, 37, 38, 58-60, 66, and 67 are allowed.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632